DETAILED ACTION
1.	This communication is in response to the Application filed on 4/27/2020. Claims 1-42 are pending and have been examined. 
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-42 are allowable. The following is the examiner’s statement of reason for allowance:  
The closest prior art of record cited are: Todd (EP 0716787; Title: Sub-band coder with differentially encoded scale factors), Todd (US 5581653; Low bit-rate high-resolution spectral envelope coding for audio encoder and decoder), Thumpudi, et al. (US 7539612; Title: Coding and decoding scale factor information) and Ghido, et al. (US 10726854; Title: Context-based entropy coding of sample values of a spectral envelope). 
None of the references either alone or in combination teaches the specific limitations recited in the claims. In particular, the present invention discloses a particular way (down-sampling as contrast to differential coding and other methods) to reduce the coding bits for the scale factors for the spectral coefficients such as MDCT coefficients typically used in an audio coding/compression system.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/16/2021Primary Examiner, Art Unit 2659